Citation Nr: 1540987	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for methicillin resistant staphylococcus aureus epidermidis infection (MRSA) claimed as due to VA medical treatment in 1988.

(The issues of entitlement to initial ratings in excess of 10 percent for service-connected peripheral neuropathy of the right and left lower extremities will be addressed in a separate decision under a different docket number).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

The Board observes that the RO determined in the December 2011 Statement of the Case (SOC) that new and material evidence had been received to reopen the Veteran's PTSD claim, and has subsequently denied the underlying service connection claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  Service connection was previously denied for PTSD by an October 1989 rating decision.  A March 1991 Board decision upheld that denial, and nothing indicates the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

2.  A December 1993 rating decision found that new and material evidence had not been received to reopen the Veteran's claim of service connection for PTSD.  This denial was upheld by a January 1996 Board decision, and nothing indicates the Veteran appealed that decision to the Court.

3.  Rating decisions promulgated in October 2004 and July 2007 continued the denial of service connection for PTSD.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.

4.  Although the evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a chronic disability/additional disability of MRSA, to include as due to VA treatment.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for MRSA, claimed as due to VA medical treatment in 1988, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, the Veteran was sent pre-adjudication notice regarding his 38 U.S.C.A. § 1151 claim via a letter dated in May 2008, and for his PTSD claim via a letter dated in July 2008.  Both letters were clearly sent prior to the March 2009 rating decision that is the subject of this appeal.  These letters informed the Veteran of what was necessary to substantiate these appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.  Regarding the new and material evidence aspect of the Veteran's PTSD claim, the Board notes that the July 2008 letter noted this claim had been previously denied and the basis for that denial, that new and material evidence was required to reopen the claim, and described the standard for new and material evidence by language consistent with the relevant regulatory provisions.  As such, the Board finds that the notification is in accord with the requirements of Kent, supra.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of these claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which reflects he has a diagnosis of PTSD in accord with the Diagnostic and Statistical Manual of Mental Disorders (DSM), or that such disability is related to service; or which demonstrates he developed a chronic disability of MRSA due to VA medical treatment.  He has not indicated that a hearing is desired in conjunction with this appeal.

The record reflects the Veteran underwent a VA mental disorders examination in May 2011 which, as detailed below, made relevant findings regarding his PTSD claim.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to this examination.  However, it is noted that an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

The Board also observes that no VA examination was accorded to the Veteran regarding his 38 U.S.C.A. § 1151 claim.  However, as detailed below, the Board finds that the competent medical and other evidence of record is sufficient for resolution of this case.  In short, no such competent medical examination or opinion is required based upon the facts of this case.  See 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the DSM and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Historically, service connection has been denied for PTSD on multiple occasions.  For example, service connection was previously denied for PTSD by an October 1989 rating decision.  The Veteran appealed to the Board, which upheld this denial by a March 1991 decision.  Nothing indicates the Veteran appealed that decision to the Court.  Thereafter, a December 1993 rating decision found that new and material evidence had not been received to reopen the Veteran's claim of service connection for PTSD.  This denial was upheld by a January 1996 Board decision, and nothing indicates the Veteran appealed that decision to the Court.  Consequently, these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Subsequent rating decisions, to include in October 2004 and July 2007, continued the denial of service connection for PTSD.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Moreover, a review of the record does not reflect new and material evidence was physically or constructively of record within one year of these rating decisions.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, these decisions are also final.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board notes that the Veteran essentially contended, at the time of the prior denials and presently, that he has PTSD due to stressors he experienced while on active duty in Vietnam.  He acknowledged that he did not engage in combat while in Vietnam, but nevertheless experienced fear to be in a war zone and described the circumstances thereof.  His service records confirm he had active service in the Republic of Vietnam during the Vietnam War Era.

The Board also notes that the RO reopened the claim finding the additional evidence included copies of pages for the Veteran's military 201 personnel file, and as part of the basis for the most recent denial was lack of confirmed stressors it was determined that new and material evidence had been submitted.  Moreover, as noted by the RO in the SOC, VA regulations were amended for all claims pending before VA on or after July 13, 2010, to allow for claims of PTSD based upon "fear of hostile military or terrorist activity," and such appears to apply to the type of stressors reported by the Veteran.  Further, the Board notes that special rules apply in circumstances where additional service records are associated with the record following a prior denial.  See 38 C.F.R. § 3.156(c).

The Board finds, however, that any such additional service records were not relevant to the PTSD claim to the extent the record always demonstrated the Veteran had active service in the Republic of Vietnam during the Vietnam War Era.  For example, the Board acknowledged such service in both the March 1991 and January 1996 decisions.  Moreover, while the lack of confirmed stressors was noted in the more recent rating decisions, the actual basis for denying service connection for PTSD was because the record did not reflect the Veteran actually had such a disorder.

The Board acknowledges that the record has always included competent medical evidence showing treatment for psychiatric symptoms.  However, the record indicated that these symptoms were due to an acquired psychiatric disorder other than PTSD.  For example, while his service treatment records indicate he was treated for complaints of stress and anxiety, the impressions in January 1970 included situational anxiety reaction.  A September 1988 VA examination diagnosed his condition as anxiety disorder not otherwise specified.  Similar findings were noted on an August 1989 VA examination.  Moreover, the 1989 examination noted that the results of psychometric testing were equivocal and could not be taken as offering support for nor evidence against the diagnosis of PTSD.  In view of the foregoing, the Board found in the March 1991 decision that the Veteran did not have PTSD which was related to his period of active service.

A July 1993 private psychologist's statement noted that the Veteran was receiving psychotherapy for PTSD and paranoid schizophrenia.  However, a subsequent September 1993 VA examination stated that, pending results of psychological testing, the diagnosis was schizophrenia paranoid chronic.  Additionally, it was noted that after further psychological testing in October 1993 it was concluded that the findings were not consistent with a diagnosis of PTSD.  In view of the foregoing, the Board found in the January 1996 decision that there was no competent medical evidence establishing a valid diagnosis of PTSD, and the evidence establishes that the Veteran does not have this disorder.

Additional medical records continued to show psychiatric treatment, but continued to attribute such to diagnoses other than PTSD.  For example, a June 1999 VA examination diagnosed paranoid schizophrenia for which service connection was established by a July 1999 rating decision.

The Board also observes that the October 2004 rating decision found that the medical evidence showed treatment for depression and schizophrenia, but was negative for PTSD.  Similarly, the July 2007 rating decision found, in pertinent part, that prior denials noted no diagnosis of PTSD, and that his claim continued to lack a diagnosis of PTSD.

The evidence added to the record since the last prior denial includes additional statements from the Veteran and additional medical records.  In essence, the Veteran continued his contentions that he has PTSD due to stressors that occurred while in Vietnam.  However, as already noted, he advanced similar contentions at the time of the prior denials.  Moreover, the additional medical records continue to reflect his psychiatric symptoms are due to an acquired psychiatric disorder other than PTSD.  In pertinent part, the May 2011 VA mental disorders examination found that he satisfied the DSM criteria for a diagnosis of schizophrenia, paranoid type, but did not meet the DMS criteria for PTSD.

In summary, the record continues to reflect the Veteran's psychiatric symptoms are due to his already service-connected paranoid schizophrenia, and that the preponderance of the competent medical and other evidence of record is against a finding he meets the DMS criteria for a diagnosis of PTSD.  As this is consistent with the basis for the prior denials, the Board finds that while the evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the merits of the underlying claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board further notes that even if it determined new and material evidence had been received, the benefit sought on appeal would still ultimately be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  As stated above, the preponderance of the competent medical and other evidence of record reflects the Veteran's psychiatric symptoms are due to his already service-connected paranoid schizophrenia, and that he does not have a diagnosis of PTSD in accord with the DSM criteria.

Analysis - 38 U.S.C.A. § 1151

The Veteran essentially contends that he developed MRSA as a result of VA surgical treatment in 1988, and that he is entitled to compensation under 38 U.S.C.A. § 1151 as a result thereof.

Under the current provisions of 38 U.S.C.A. § 1151  compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151 , 38 C.F.R. § 3.361 , in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

Here, the record confirms the Veteran received VA medical treatment in 1988, to include outpatient surgery for excision of plantar warts in August of that year.  Nevertheless, a thorough review of the records for this period and for years thereafter contains no references to his having an MRSA.  The Board acknowledges that VA treatment records dated in April 2009 note the Veteran reported a history of having contracted a staph (MRSA) infection from treatment at VA ten years earlier.  However, the examining physician noted that the record does not reveal any difficulty with MRSA, and microbial review of past 10 years of the Veteran's record does not show any isolation of MRSA.  Similarly, private treatment records dated in that same month found laboratory testing negative for staph.

In regard to the Veteran's own contentions indicating he has a recurrent MRSA, the Board finds that whether he actually developed an infection, as well as the specific type of infection, is the type of issue that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran developed a chronic disability/additional disability of MRSA.  As he does not have such disability/additional disability, the issue of whether VA treatment was even the cause of such has been rendered moot; and the Board need not address the issue of whether there was any fault on the part of VA in providing this treatment.  Further, as the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).  Consequently, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for MRSA must be denied.



ORDER


New and material evidence not having been received to reopen the claim of entitlement to service connection for PTSD, the benefit sought on appeal is denied.  

Compensation under 38 U.S.C.A. § 1151 for MRSA, claimed as due to VA medical treatment in 1988, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


